United States Department of Labor
Employees’ Compensation Appeals Board
________________________________________
M.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Saint Cloud, MN, Employer
________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 12-1778
Issued: April 12, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

On August 22, 2012 appellant sought appeal from an August 3, 2012 decision of the
Office of Workers’ Compensation Programs (OWCP) which denied her request for an oral
hearing. The Board assigned Docket No. 12-1778.
The Board has duly considered the matter and finds the case is not in posture for a
decision and must be remanded to OWCP. On December 8, 2011 appellant filed a traumatic
injury claim alleging a work-related injury on that date. On January 17, 2012 she notified
OWCP of her address in Saint Joseph, MN. By decision dated January 26, 2012, OWCP denied
appellant’s claim. OWCP mailed the decision to Saint Cloud, MN. The decision was returned to
OWCP as being unable to forward on February 6, 2012. On June 14, 2012 appellant requested
an oral hearing, again noting her address in St. Joseph, MN. By decision dated August 3, 2012,
OWCP found that she was not entitled to a hearing as her request for a hearing was not made
within 30 days of the issuance of its January 26, 2012 decision.1
OWCP regulations provide that “A copy of the decision shall be mailed to the
employee’s last known address.”2 Under the mailbox rule, it is presumed, in the absence of
evidence to the contrary, that a notice mailed to an individual in the ordinary course of
1

OWCP also mailed this decision to an incorrect Saint Cloud, MN, address.

2

20 C.F.R. § 10.127.

business was received by that individual. This presumption arises when it appears from the
record that the notice was properly addressed and duly mailed.3 However, as a rebuttable
presumption, receipt will not be assumed when there is evidence of nondelivery.4 Also, it is
axiomatic that the presumption of receipt does not apply where a notice is sent to an incorrect
address.5 OWCP mailed the January 26, 2012 decision to an incorrect address in Saint Cloud,
MN and not to appellant’s correct home address in St. Joseph, MN. The decision was also
returned to OWCP by the postal service as undeliverable. Thus, the Board finds that OWCP
did not properly issue its January 26, 2012 decision.6 For this reason, the case will be
remanded to OWCP for proper issuance of de novo decision. Accordingly,
IT IS HEREBY ORDERED THAT the August 3, 2012 nonmerit decision of the Office
of Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
action consistent with this order of the Board.
Issued: April 12, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

See Michelle Lagana, 52 ECAB 187 (2000).

4

See C.O., Docket No. 10-1796 (issued March 23, 2011); M.U., Docket No. 09-526 (issued September 14, 2009).

5

See Clara T. Norga, 46 ECAB 473 (1995); W.A., Docket No. 06-1452 (issued November 27, 2006).

6

See Tammy J. Kenow, 44 ECAB 619 (1993).

2

